DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
The cancelation of claims 16-17 and 19-22, the withdrawal of claim 18, and the addition of claims 23-24, as filed on January 19, 2022, are acknowledged.
Applicant's arguments, see Remarks, filed on January 19, 2022, with respect to amended claims 1 and 2, have been fully considered and are persuasive.  The previous rejections to the claim and its dependent claims, as set forth in the Office action mailed on November 1, 2021, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 18 directed to an invention non-elected without traverse (see Applicant’s reply filed on October 12, 2021).  Accordingly, claim 18 has been cancelled.

Reasons for Allowance
Claims 1-15 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: irradiating the surface of the etching target with light through the etching solution, and generating sulfate ion radicals from the peroxodisulfate ions and generating holes in the group III nitride, thereby etching the group III nitride, wherein in the etching of the group III nitride, the etching solution remains acidic during a period for etching the group III nitride by making the etching solution acidic at a start of etching the group III nitride, in the context of the instant claim.  The closest cited prior art of Bardwell discloses that a maximum in the etch rate is obtained around a pH of 12.5 (Fig. 1), which teaches away from using an acidic solution for the etching process. 
Regarding claim 2, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: irradiating the surface of the etching target with light through the etching solution, and generating sulfate ion radicals from the peroxodisulfate ions and generating holes in the group III nitride, thereby etching the group III nitride, wherein in the etching of the group III nitride, the etching solution remains acidic during a period for etching the group III nitride by making the etching solution acidic at a start of etching the group III nitride, in the context of the instant claim.  The closest cited prior art of Bardwell discloses that a maximum in the etch rate is obtained around a pH of 12.5 (Fig. 1), which teaches away from using an acidic solution for the etching process. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713